Anderson, J.,
delivered the opinion of the court.
We find no merit in any of the assignments of error in this case, except that the verdict of the jury is excessive. Taking every fact as established which the appellee’s testimony tended to prove, in our judgment the verdict of the jury is so excessive as to evince on their part passion or prejudice. .
For this reason, unless the appellee shall enter here a remittitur of five hundred dollars, the case is reversed and remanded. If such a remittitur is entered, it is affirmed.